DETAILED ACTION

	This Office Action to correct Examiner’s typographical mistake to claim 29 of Amendment dated 1/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jsaon Martone on 1/19/2021.
The application has been amended as follows: 
•    In claim 26,
	Lines 7-8, change "first LED devices of which a first end" to -- first LED devices of which the first end of each of the first LED devices -
	Lines 8-9, change "second LED devices of which a first end" to -- second LED devices of which the first end of each of the second LED devices -Line 11, change "60%" to - 80% --
•    Cancel claim 27
•    In claim 28,
	Line 1, change "27" to - 26 -
	Line 2, change "the first end of the LED device" to - the first end of each of the first LED

devices --
•    In claim 29,
	Line 2, change "the LED device" to – each of the LED devices -
	Line 7, change "the first end of the LED device" to - the first end of each of the first LED devices -
•    In claim 30,
	Line 4, change "the LED device" to - each of said LED devices of said plurality of LED devices -
•    In claim 31,
	Line 3, change "the LED device" to - said plurality of LED devices -
•    In claim 32,
	Line 2, change "the LED device" to -- each of said LED devices of said plurality of LED devices -

Allowable Subject Matter
Claims 26, 28-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached on Monday-Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/THANHHA S PHAM/Primary Examiner, Art Unit 2819